 

 

 

 

SECOND AMENDMENT TO SHARE PURCHASE AGREEMENT

 

This Second Amendment to Share Purchase Agreement (this “Second Amendment”) is
dated March 19, 2014 and amends the Share Purchase Agreement (the “Share
Purchase Agreement”), dated as of November 22, 2013, between SurePure, Inc., a
Nevada Company (the “Company”), and Regency Capital Corporation, a corporation
formed under the laws of the Turks and Caicos Islands (the “Purchaser”), as
heretofore amended by the Amendment to Share Purchase Agreement, dated February
13, 2014 (the “Amendment”; the Share Purchase Agreement, as amended by the
Amendment, being referred to in this Second Amendment as the “Amended Share
Purchase Agreement”). Capitalized terms used in this Agreement without
definition shall have the respective meanings given them in the Share Purchase
Agreement.

 

WHEREAS, the Company and the Purchaser have entered into the Share Purchase
Agreement, under which the Purchaser agreed to purchase up to 600,000 Shares on
the terms and conditions set forth therein, of which 430,000 Shares were subject
to an option right of the part of the Purchaser;

 

WHEREAS, the Purchaser fully exercised its option to purchase such 430,000
Shares and requested the right to purchase up to an additional 500,000 Shares as
if such Shares were Additional Shares;

 

WHEREAS, in the Amendment the Company granted the Purchaser the right to
purchase up to such 500,000 Additional Shares on the condition that the purchase
of such Additional Shares be completed prior to March 31, 2014;

 

WHEREAS, as of the date of this Second Amendment the Purchaser has exercised its
right to purchase 440,000 of the 500,000 Additional Shares and has advised the
Company that it intends to purchase the remaining 60,000 of the 500,000
Additional Shares prior to March 31, 2014;

 

WHEREAS, the Purchaser has requested that the Company grant it the right to
purchase 1,000,000 additional Shares under the Amended Share Purchase Agreement
on the condition that the purchase of such Additional Shares be completed prior
to June 30, 2014; and

 

WHEREAS, the Board of Directors of the Company has determined that it would be
in the best interests of the Company and its shareholders for the Company to
grant the requested right to purchase up to 1,000,000 Additional Shares to the
Purchaser.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 



 

 

 

 

1.              Article II of the Share Purchase Agreement is hereby amended by
adding a new Section 2.3 to read as follows and by renumbering the former
Section 2.4 as Section 2.5, the former Section 2.5 as Section 2.6 and the former
Section 2.6 as Section 2.7:

 

“2.3 Third Option to Purchase Additional Shares. At the option of the Purchaser
to be exercised from time to time not later than June 30, 2014, the Company will
sell to the Purchaser, and the Purchaser will purchase from the Company, up to
1,000,000 Shares (the “Third Installment Additional Shares”) in addition to the
Committed Shares, the Additional Shares and the Second Installment Additional
Shares on not less than five (5) Business Days’ notice to the Company. Within
two (2) Business Days after its receipt of a notice from the Purchaser stating
that it will exercise its right to purchase all or part of the Second
Installment Additional Shares under this Section, the Company will notify the
Purchaser of the applicable Purchase Price for the number of Third Installment
Additional Shares being purchased, which Purchase Price shall, in the absence of
manifest error, be binding on the Purchaser. Upon satisfaction of the covenants
and conditions set forth in Section 2.5, each Additional Share Closing shall
occur at the Company’s office at 405 Lexington Avenue, 25th Floor, New York, NY
10104 or such other location as the parties shall mutually agree. At each
Additional Share Closing, (a) the Purchaser shall deliver to the Company the
applicable Purchase Price times the number of Third Installment Additional
Shares being purchased in United States dollars and in immediately available
funds wired in accordance with wire transfer instructions that the Company shall
have most recently provided to the Purchaser, and (b) within ten (10) Business
Days following receipt of the Purchase Price therefor, the Company shall send
the Third Installment Additional Shares purchased on the date of the Additional
Share Closing to the Purchaser at its address set forth on the execution page to
this Agreement.”

 

2.              The definition of “Additional Share Closing” in Section 1.1 is
amended in full to read as follows:

 

 

 

“Additional Share Closing” means each closing of a purchase and sale of any
Additional Shares, any of the Second Installment Additional Shares and any of
the Third Installment Additional Shares, as the case may be.”

 

 

3.              Section 2.4 is hereby amended in full to read as follows:

 

 

“2.4 Purchase Price. The purchase price (the “Purchase Price”) for the Shares
shall be as follows:

(a) for the Committed Shares, $1.00 per share; and

 



 

 

 

 

(b) for the Additional Shares, the Second Installment Additional Shares and the
Third Installment Additional Shares, the greater of (i) $1.00 per share and (ii)
92% of VWAP for the twenty (20) Trading Days ending on the third (3rd) Trading
Day prior to the date of the Additional Share Closing.”

 

 

4.              The Share Purchase Agreement shall remain unmodified and
unamended in all other respects.

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Share
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

 

SUREPURE, INC.

 

 

 

By:       /s/ Stephen M. Robinson _______________

Name: Stephen M. Robinson

Title: Chief Financial Officer

 

 

 

REGENCY CAPITAL CORPORATION

 

 

 

By     s/ Richard Wilson______________________

Name: Richard Wilson

Title: Director

 

 

 

 

 



 

 